NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
IN RE HISAMITSU CO., INC.,
Appellant. '
2012-1025
(Reexamination No. 90/O08,491)
Appeal from the United States Patent and 'l‘rademark
OfE1ce, B0ard of Patent Appeals and Interferences.
ON MOTION
Before LoUR1E, PRosT, and Mo0RE, Circuit Judges.
MO0RE, Circu,it Judge.
ORDER
The appellants move without opposition to reform the
caption. The parties also jointly move to remand for
further proceedings
The parties’ motion states that the appellant filed a
petition seeking review by the Chief Ad1ninistrative
Patent Judge, but filed its notice of appeal prior to the
Chief Judge being able to act on the petition. The court
agrees with the parties that remand is appropriate to
allow the Chief Judge to act on the petition.

IN RE HISAMITSU
Accordingly,
IT ls 0RDERED THAT:
2
(1) The motion to reform the caption is granted The
revised official caption is reflected above.
(2) The motion to remand for further proceedings is
granted.
(3) Each side shall bear its own costs.
FoR THE CoUR'r
FEB 95 mg 151 Jan H01~ba1y
Date J an Horbaly
Clerk
cc: Ronald C. Harris, Jr., Esq. _
Ray1:nond T. Chen, Esq.
FILED
u.s. count uF APPEALs FOB
1'HEFEnEnA1.c1nculT
FEB U 5 2012
JAN HOBBALV
s19 C|_EHK
Issued As A Mandate: FEB 0 6